Armstrong, J.
¶51 (dissenting) — Because insufficient evidence supports a finding that Anderson committed a recent overt act, I dissent.
¶52 A recent overt act is “any act or threat that has either caused harm of a sexually violent nature or creates a reasonable apprehension of such harm in the mind of an objective person who knows of the history and mental condition of the person engaging in the act.” RCW 71.09-.020(10). At trial, the State offered evidence that Anderson (1) broke Western State Hospital rules that prohibited alcohol consumption and required hospital permission to leave the facility, (2) fantasized about sexual acts and violence toward children and women, and (3) engaged in consensual homosexual relationships with other adult patients, three of whom were mentally retarded and one of whom had “low-average” intelligence. Report of Proceedings (RP) at 79.
¶53 The first two forms of evidence, rule-breaking and sexual fantasy, do not prove a recent sexually violent act. A recent overt act must be of a “sexually violent nature,” and the State does not contend that Anderson’s consuming of alcohol or leaving the hospital without permission were of a sexually violent nature. RCW 71.09.020(10); RP at 252-53. Also, a recent overt act must constitute an “act or threat.” RCW 71.09.020(10). A sexual fantasy is a thought, not an act. And, standing alone, a sexual fantasy does not comprise a threat of harm to another. See Webster’s Third New International Dictionary 2382 (2002) (defining “threat” as an “expression of an intention to inflict loss or harm on another” or “something that by its very nature or relation to another threatens the welfare of the latter”).
¶54 Further, Anderson’s consensual relationships with other adults do not amount to sexually violent acts because *327the relationships did not cause—or create a reasonable apprehension of—harm of a sexually violent nature. See RCW 71.09.020(10). By way of comparison, our Supreme Court found sufficient evidence of a recent overt act because the offender, Marshall, committed third degree rape. In re Det. of Marshall, 156 Wn.2d 150, 159, 125 P.3d 111 (2005). Marshall had previously molested several children between 9 and 11 years old, and he had recently raped a developmentally disabled woman who functioned at the level of a 10 to 12 year old child. Marshall, 156 Wn.2d at 153-54. In another case, we found that a sex offender committed a recent overt act because he was convicted of communicating with a minor for immoral purposes. State v. McNutt, 124 Wn. App. 344, 351-52, 101 P.3d 422 (2004). The offender previously beguiled children into performing sadistic acts on him and had recently been incarcerated for inviting a 14 year old girl and three young adult males to his house and asking them to make him into their “sex slave.” McNutt, 124 Wn. App. at 351.
¶55 A finding of a recent overt act is also appropriate where an offender engages in sexual grooming or planning of sexual offenses. See In re Det. of Broten, 130 Wn. App. 326, 335-36, 122 P.3d 942 (2005). We found sufficient evidence of a recent overt act where the offender, Broten, was a child molester who repeatedly lingered in his car at a playground, shopping malls, and parks to watch children. Broten, 130 Wn. App. at 331. Broten admitted that he masturbated in his car and masturbated while thinking about possible new victims; and Broten repeatedly pursued situations where he could get close to children. Broten, 130 Wn. App. at 335-36. Similarly, we found sufficient evidence of a recent overt act where a sex offender with a history of offering children money to groom them for sexual molestation gave a young boy 50 cents to follow him, then grabbed the boy’s arm when the boy hesitated. In re Det. of Albrecht, 129 Wn. App. 243, 257, 118 P.3d 909 (2005).
¶56 In short, in every case where we found sufficient evidence of a recent overt act, the act was a continuation of *328the sex offender’s pathological behavior. In each case, the offender either (1) harmed another person sexually by committing a sex offense, as in Marshall and McNutt, or (2) threatened sexual harm by expressing and taking some act to further his intent to victimize another person, as in Broten and Albrecht. Marshall, 156 Wn.2d at 159; McNutt, 124 Wn. App. at 351; Broten, 130 Wn. App. at 330-31; Albrecht, 129 Wn. App. at 257.
¶57 But the State reasons that Anderson’s consensual sexual relationships with other hospital patients created a reasonable apprehension of harm of a sexually violent nature. See RCW 71.09.020(10). I disagree. Anderson did nothing more than engage in consensual sexual relationships with other male patients. Although some of Anderson’s partners were mildly to moderately mentally retarded, during the four years before trial Anderson had only one partner and that partner was not developmentally disabled. And, unlike every case described above, Anderson’s recent acts bore no relation to his sexual pathology. Moreover, neither the State’s expert witness nor Anderson’s physicians testified that Anderson exhibited or threatened sexually violent behavior toward any of his sexual partners. If a consensual sexual relationship coupled with a sexually violent history is sufficient to prove a recent overt act, then no sex offender could have a sexual relationship without fear of involuntary commitment. The legislature could not have intended “recent overt act” to be so broadly defined.
158 Still, the majority reasons that “since double jeopardy does not preclude retrial in the civil context, the proper remedy for insufficient evidence is remand, not dismissal.” Majority at 324. I agree that double jeopardy does not apply to civil commitment proceedings. But if we hold that the State failed to prove a recent overt act, res judicata or law of the case would prevent the State from again litigating the issue on the same evidence. Because the State failed to prove a recent sexually violent act, I would reverse and dismiss.
Review granted at 160 Wn.2d 1005 (2007).